SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

179
OP 11-00539
PRESENT: CENTRA, J.P., FAHEY, CARNI, AND LINDLEY, JJ.


IN THE MATTER OF DANIEL T. WARREN, PETITIONER,

                     V                              MEMORANDUM AND ORDER

ROBERT J. BIELECKI, COMPTROLLER, TOWN OF WEST
SENECA AND WALLACE C. PIOTROWSKI, BUDGET OFFICER
AND SUPERVISOR, TOWN OF WEST SENECA, RESPONDENTS.


DANIEL T. WARREN, PETITIONER PRO SE.

PAUL M. MICHALEK, JR., WEST SENECA, FOR RESPONDENT ROBERT J. BIELECKI,
COMPTROLLER, TOWN OF WEST SENECA.

PHILLIPS LYTLE LLP, BUFFALO (TIMOTHY W. HOOVER OF COUNSEL), FOR
RESPONDENT WALLACE C. PIOTROWSKI, BUDGET OFFICER AND SUPERVISOR, TOWN
OF WEST SENECA.


     Proceeding pursuant to Public Officers Law § 36 (commenced in the
Appellate Division of the Supreme Court in the Fourth Judicial
Department) for the removal of respondents from public office.

     It is hereby ORDERED that said petition is unanimously dismissed
without costs as moot.

     Memorandum: Petitioner commenced this proceeding to remove
respondents from public office pursuant to Public Officers Law § 36.
Inasmuch as respondents no longer hold public office, the proceeding
is moot (see Matter of Copp v Lankford, 283 AD2d 980; Matter of
McCoach v Maine, 247 AD2d 784; Matter of DeFalco v Doetsch, 208 AD2d
1047, 1048). In any event, we note that, based on the findings of
fact made by the Referee appointed by this Court, there would be
insufficient grounds upon which to remove either respondent from
office pursuant to Public Officers Law § 36, which requires evidence
of “self-dealing, corrupt activities, conflict of interest, moral
turpitude, intentional wrongdoing or violation of a public trust”
(Matter of Jones v Filkins, 238 AD2d 954 [internal quotation marks
omitted]; see also Matter of Morin v Gallagher, 221 AD2d 765).




Entered:   February 10, 2012                     Frances E. Cafarell
                                                 Clerk of the Court